                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

JORGE CALDERON–CANAS,                                     )
             Movant,                                      )        No. 3:16-CV-1764-M-BH
vs.                                                       )        No. 3:13-CR-466-M (5)
                                                          )
UNITED STATES OF AMERICA,                                 )
               Respondent.                                )     Referred to U.S. Magistrate Judge1

                 RECOMMENDATION REGARDING REQUEST TO PROCEED
                         IN FORMA PAUPERIS ON APPEAL

       Before the Court are the movant’s Affidavit of Indigency and Affidavit Accompanying Motion
for Permission to Appeal In Forma Pauperis, with a certificate of inmate trust account, received
from the Fifth Circuit Court of Appeals for processing in this Court on December 18, 2019 (doc. 25).

        (X)        The motion for leave to proceed in forma pauperis on appeal should be DENIED for
                   the following reasons:

                   (X)      The Court certifies under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
                            1915(a)(3) that the appeal is not taken in good faith, and that the appeal
                            presents no legal points of arguable merit and is therefore frivolous.2

        If the Court denies the request to proceed in forma pauperis on appeal, the defendant
        may challenge the denial by filing a separate motion to proceed in forma pauperis on
        appeal with the Clerk of Court, U.S. Court of Appeals for the Fifth Circuit, within
        thirty days after service of the notice required by Fed. R. App. P. 24(a)(4). See Fed. R.
        App. P. 24(a)(5); Baugh v. Taylor, 117 F.3d 197 (5th Cir. 1997).


        SO RECOMMENDED this 21st day of January, 2020.



                                                                ___________________________________
                                                                IRMA CARRILLO RAMIREZ
                                                                UNITED STATES MAGISTRATE JUDGE



        1
          Under 28 U.S.C. § 636(b) and Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59
on May 5, 2005), requests to proceed in forma pauperis are automatically referred.

        2
            A certificate of appealability was denied on September 24, 2019. (See doc. 20.)
